Name: Regulation (EEC) No 103/69 of the Commission of 20 January 1969 laying down detailed rules for carrying forward part of one year' s sugar production to the following marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 Official Journal of the European Communities 21.1.69 Official Journal of the European Communities No L 14/9 REGULATION (EEC) No 103/69 OF THE COMMISSION of 20 January 1969 laying down detailed rules for carrying forward part of one year's sugar production to the following marketing year the quantity of sugar carried forward into beet and the allocation of that beet among the beet growers concerned should be regulated by the inter-trade agreement referred to in Article 1 ( 1 ) of Regulation (EEC) No 748/68 ; Whereas Article 10 of Council Regulation (EEC) No 206/68 5 of 20 February 1968 laying down outline provisions for contracts and inter-trade agreements on the purchase of beet lays down time limits for part and final payments of the purchase price for beet which is not carried forward; whereas, in order to ensure equal treatment for Community beet growers, provision must be made for the time limits resulting from the application of Article 10 of Regulation (EEC) No 206/68 to beet which is not carried forward being extended to payment for beet corresponding to the quantity of sugar which is carried forward pursuant to Article 3 of Regulation (EEC) No 748/68 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Sugar ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as amended by Regulation (EEC) No 2100/68 ,2 and in particular Article 32 (4) thereof; Whereas the first subparagraph of Article 32 ( 1 ) of Regulation No 1009/67/EEC makes it possible for sugar manufacturers who do not operate the 'mixed price' system provided for in Article 31 of that Regulation to carry forward part of their production up to a maximum corresponding to 10% of their basic quotas ; whereas the term 'basic quota' must be defined since the provisions of Council Regulation No 1027/67/EEC3 of 21 December 1967 on the fixing of basic quotas for sugar allow Member States to alter basic quotas within certain limits ; Whereas , in order to facilitate control, sugar manufacturers should be required to supply certain information regarding the quantities of sugar carried forward ; Whereas Article 3 of Council Regulation (EEC) No 748/684 of 18 June 1968 on general rules for carrying forward part of one year's sugar production to the following marketing year requires sugar manufacturers to pay the price referred to in the first indent of Article 4 ( 1 ) of Regulation No 1009/67/EEC for the processed beet corresponding to the quantity of sugar carried forward , subject to reimbursement of part of the storage costs in respect of the sugar carried forward ; whereas, given the technical nature of such operations , the conversion of HAS ADOPTED THIS REGULATION: Article 1 The basic quota referred to in the first subparagraph of Article 32 ( 1 ) of Regulation No 1009/67/EEC shall be that applicable for the marketing year during which the quantity of sugar to be carried forward was produced . Article 2 1 . In the notification to be made pursuant to the first indent of the first subparagraph of Article 32 (2 ) of Regulation No 1009/67/EEC, the sugar manufacturer shall indicate in respect of each factory1 OJ No 308 , 18.12.1967, p. 1 . 2 OJ No L 309, 24.12.1968 , p . 4 . 3 OJ No 313 , 22.12.1967, p. 2 . 4 OJ No L 137, 21.1.1968 , p . 1 . 5 OJ No L 47, 23.2.1968, p . 1 . Official Journal of the European Communities 17 2 . For the 1968/69 marketing year, the condition set out in paragraph 1 shall be fulfilled if the inter-trade agreement containing the detailed rules referred to in that paragraph is concluded not later than 28 February 1969 . or undertaking concerned and in respect of the quantity to be earned forward : ( a) net weight tel quel in the case of white sugar ; (b) net weight tel quel and net weight expressed in terms of white sugar in the case of raw sugar, invert sugar and syrups ; (c) the place or places in which the products are stored and the quantities stored therein . 2 . Any sugar manufacturer who has carried forward part of his production shall immediately inform the Member State concerned of any change occurring during the period of compulsory storage in the information supplied pursuant to paragraph 1 ( c). Article 4 Any sugar manufacturer who carries forward a quantity of sugar to the following marketing year shall pay for the beet corresponding to the quantity carried forward within the time limits laid down in Article 10 of Regulation (EEC) No 206/68 . The inter-trade agreement referred to in Article 1 ( 1 ) of Regulation (EEC) No 748/68 may make exceptions to this provision . Article 3 Article 5 1 . Quantities of beet sugar shall be carried forward to the following marketing year pursuant to Article 1 ( 1 ) of Regulation (EEC) No 748/68 only if the inter-trade agreement referred to in that paragraph contains detailed rules for calculating the quantity of beet corresponding to the quantity of sugar to be carried forward and for allocating that beet among beet sellers . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1969 . For the Commission The President Jean REY